OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs.
Appellant’s 10-day suspension without pay as a New York City correction officer was based on his failure to discharge his duties in accordance with Department work rules and regulations, resulting in the mistaken release of an inmate. There is substantial evidence in the record to support the finding, which concludes the judicial review and judicial function in this case.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Judgment affirmed, with costs, in a memorandum.